Case 3:13-cv-00257-JAM Document 305-17 Filed 10/11/18 Page 1 of 4




             EXHIBIT Q
Case 3:13-cv-00257-JAM Document 305-17 Filed 10/11/18 Page 2 of 4




        From: MBreckan <mbreckan@speedsite.com>
        Sent: 11/20/2006 4:17:50 PM+00:00
                                                                                                rii
                  "Betty Hung (SFT Office)'" <betty@shinnfu.com>; “3oey Su (SFA)
                  <jsu@shinnfuamerica.com>; James Wang'
          To:     <jwang@shlnnfuamerica,com>; "Frank Lu (Wei Fu)’" <frank-
                  lu@mvphk.com>
                  "Victor Hung (SFT)" <victor@shinnfu.com>; Larry Merar
          CC:     <lmerar@speedsite.com>; "Tony Choi (MVPHK)" <tony-
                  choi@mvphk.com>; ollp@speedslte.com
       Subject Sears ALR Review



       To ail -
       I trust even/one has made it home safely and had some time in reviewing Thursday's events, i
       will list the pieces of information I wrote down from the day and if there are pieces missing,
       please add for and forward to all for review.

   ■   Information received from Rick and Barb in general review was the new defective policy and the
       expectations of Sears regarding any businesses gained by a new vendor. Currently they are
       calculating their defective rate somewhere between 4 & 5 %. Starting in January, all vendors will
       be expected to participate in a 100% defective policy. This will be based on the domestic cost of
       the item Should there be a high volume of defectives, Sears does have a procedure in place for
       the vendor to get the inventory back at the landed cost plus 8% and all shipping costs. We can
       also go to one of their RDC annually to review defectives.

       Regarding items won from a competitor, the new vendor will be asked to participate in a 50/50%
       defective policy for the first year and then to the 100% defective policy.

       Bottle Jack Program:

       The new program will consist of the 4 SKU's - the 2 ton (50280), 6 ton (50282), 12 ton (50284)
       and 20 ton (50285).

       The 4 ton (50281) and 8 ton (50283) will be discontinued. Rick is asking for $7,000 for the new
       program to be implemented into the Kmart program. They also asked for $20,000 ($10,000 per
       sku) for liquidation of the item.

       The discussion of adding the speedy lift function to the bottle jacks was well received, but all
       agreed to not add this feature to the line at this time. Something to consider for the RSOS
       program.                                                            '                         ,

        ■Jack Stand Program:

        The new program will consist of 3 SKU's - the 2 1/4 ton (50182), 3 ton (50159) and the 4 ton
        which will require a new Sears model number.

        We had discussion of increasing the 2 1/4 ton (50182) to indicate a 2 1/2 ton capability. ■ .     .

        Rick also requested that we eliminate the verbiage "SUV" and only reflect the words "High Lift".




                                                                             exhibit

                                                                                                              SFA003666
    Case 3:13-cv-00257-JAM Document 305-17 Filed 10/11/18 Page 3 of 4




       ■ The new 4 ton jack will be priced at $10,75.

        Rick expressed interest in the double ratcheting stands and asked that we continue moving
      •-ahead with this project.                                                       ......

        Compact Jack Program:

        The program will consist of 4 SKU's - the Companion 2 ton floor jack (50181) and the Companion
        2 ton combo (60183), 2 1/4 ton floor jack with stands (50138) and the 2 1/4 ton blow molded
        (50524),

        Rick is asking for $25,000 ($10,000 for the 50181 and $15,000 for the 50183) to liquidate the
        competitive inventory.

        We aiso agreed to a reduction In cost for the 2 1/4 ton blow molded jack (50524) to $14,99. Rick
        also requested promotional support for this item of $2,00 per jack when promoted. We ali agreed
        to a total sum of $120,000 and they can advertise whenever they want.

         The Companion 2 ton floor jack (50181) cost will hold at $8.57.

       ' The Companion 2 ton floor jack combo (50183) will hold at $25.03.

       ■ The Craftsman 2 1/4 ton combo (50138) will raise in cost to $16.20.

         The Craftsman 3 ton floor jack (50143) was recommended to a running package change to
         eliminate the "SUV" and just call it a "High Lift".

         Garage / Floor Jack Program:

         The program will consist of 2 SKU's - the 4 ton garage Jad< (50156) and the 3 ton garage jack
         (50136).

         Rick is asking for $15,000 of conversion dollars for this category to be implemented Into the
         Kmart program.

         The 4 ton garage jack will raise to $47.75.

         The 3 ton garage jack will move to $32.98

         Aluminum Jack Program:

i        The program will consist of 2 SKU’s - the 2 ton (50239) and the new 3 ton (model number.to be
         assigned).

         The cost for the new 3 ton will be $162.00 and the forecasted order will be for an initial 2,500
         pieces. The initial shipment should be on the water by the week of 2/15/07.

         Winch

         The winch (50770) will be eliminated from the program due to lack of sales. Need inventory as




                                                                                                            SFA003667
    Case 3:13-cv-00257-JAM Document 305-17 Filed 10/11/18 Page 4 of 4




        soon as possible to get to Rick and Barb.

        Wheel Chocks:

        I will follow up with Rick and Barb regarding the wheel chocks as these were not discussed
        during the review.

        Please review these notes and add anything that I have omitted, I would aiso like to suggest that
        we invite both Rick and Barb to KC to help them both get e better understanding of our
        capabilities.

        Thank you to everyone involved in helping put all of the information together for this review.


        Mark Breckan
        Cell 847-867-1920
        Office 847-663-8785




1




                                                                                                            SFA003668
